                Case 8:20-bk-03608-CPM        Doc 165     Filed 06/22/20    Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                     www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                       Case No. 8:20-bk-03608-CPM
                                                         Chapter 11

                                                         Jointly Administered with:
CFRA, LLC                                                Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                     Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                       NOTICE OF HEARING

             You are hereby notified that a hearing Re: Assumption of Lease, Assignment and Cure

Amount with Respect to Executory Contracts and Unexpired Leases of the Debtors Doc [DOC

145; OBJ 157)] will take place on June 26, 2020 at 9:30 a.m. at the Sam M. Gibbons United

States Courthouse, 801 N. Florida Avenue, Courtroom 8B, Tampa, Florida.

             Any party opposing the relief sought at this hearing must appear at the hearing or any

objections or defenses may be deemed waived.

             Telephonic Appearance Requirement: Effective March 16, 2020, and continuing until

further notice, Judges in all Divisions will conduct all preliminary and non-evidentiary hearings

by telephone. For Judge McEwen, parties should arrange a telephonic appearance through Court

Call (866-582-6878).

                                    CERTIFICATE OF MAILING

             WE HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

counsel of record and all interested parties identified on the attached Service List on June 22,




37113659.1
                Case 8:20-bk-03608-CPM     Doc 165      Filed 06/22/20   Page 2 of 3

                                                                   Case No. 8:20-bk-03608-CPM


2020 via transmission of Notices of Electronic Filing generated by CM/ECF and via first class

U.S. mail, postage pre-paid, as indicated thereon.

             Dated: June 22, 2020

                                             SAUL EWING ARNSTEIN & LEHR LLP
                                             Counsel for Debtors and Debtors-in-Possession
                                             701 Brickell Avenue, 17th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 428-4500
                                             Facsimile: (305) 374-4744
                                             Email: Carmen.Contreras-Martinez@saul.com

                                             By:      /s/ Carmen Contreras-Martinez
                                                      Carmen Contreras-Martinez
                                                      Florida Bar No. 093475

                                                      -and-

                                                      Stephen B. Ravin (admitted pro hac vice)
                                                      Florida Bar No. 293768 (inactive status)
                                                      Aaron S. Applebaum (admitted pro hac vice)
                                                      1037 Raymond Boulevard
                                                      Suite 1520
                                                      Newark, NJ 07102
                                                      Telephone: (973) 286-6700
                                                      Facsimile: (973) 286-6800
                                                      Stephen.Ravin@saul.com
                                                      Aaron.Applebaum@saul.com




                                                -2-
37113659.1
                        Case 8:20-bk-03608-CPM   Doc 165   Filed 06/22/20   Page 3 of 3

Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224



Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101‐7346

Office of Attorney General
State of Florida
The Capitol PL‐01
Tallahassee, FL 32399‐1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602
Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219
